Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Amendment 

An examiner's amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follow:
In the claim:  

27. (Currently Amended) The barcode reading device according to claim 26, wherein the generated decode strings stored in the memory are accessible from a web application running on the remote client device.

28. (Canceled).

29. (Currently Amended) The barcode reading device according to claim 26, wherein the imager is further configured to generate image data representing the acquired image.

30. (Currently Amended) The barcode reading device according to claim 26, wherein:

the textual data is distinct from the acquired image.

31. (Currently Amended) The barcode reading device according to claim 30, wherein the correlated textual data enables the remote client device to simultaneously display the captured image overlaid by the textual data.

32. (Canceled)
33. (Canceled)
34. (Canceled)

35. (Currently Amended) The barcode reading device according to claim 26, wherein the imager is further configured to generate a success/fail indicator, which indicates whether decoding of the captured image was successful or not.

46. (Currently Amended) The barcode reading device of claim 26, wherein the imager is configured to decode 1D barcodes and configured to decode 2D barcodes.

47. (Currently Amended) The barcode reading device according to claim 26, wherein: the embedded web server is further configured to: (iii) receive requests, from the remote 

48. (Currently Amended) The barcode reading device according to claim 47, wherein the image and the decode strings are transmitted, by the embedded web server to the remote client device, via different data streams.

49. (Currently Amended) The barcode reading device according to claim 48, wherein the image and the decode strings are transmitted asynchronously.

Reasons for Allowance 

The following is the examiner’s statement of reasons for allowance:
Claims 26-27, 29-31, 35-49 are allowed.
Claims 1-25, 28, and 32-34 are canceled without prejudice.
This communication warrants no examiner’s reason for allowance, as applicant’s reply makes evident the reason for allowance, satisfying the record as whole as required by rule 37 CFR 1.104 (e).  In this case, the substance of applicant’s amendment and remark filed on August 24, 2021 with respect to arguments that point out and make clear the reason claims are patentable over the prior art of record.  Thus, the reason for allowance is in all probability evident from the record and no statement for examiner’s reason for allowance is necessary (see MPEP 13202.14).		

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thu Ha Nguyen, whose telephone number is (571) 272-3989.  The examiner can normally be reached Monday through Friday from 8:00 AM to 6:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, John Follansbee, can be reached at (571) 272-3964. 
The fax phone numbers for the organization where this application or proceeding is assigned are (571) 273-8300 for regular communications.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 


/THU HA T NGUYEN/Primary Examiner, Art Unit 2444